DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 04/17/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, and 17 of U.S. Patent No. 10, 310, 136. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.

Patent No. 10,310,136
Instant Application No. 16/387,307


conducting a geologic core study on a core sample obtained in a wellbore; 
conducting core logging measurements on the core sample; 

mapping fracture barriers based on an integration of the geologic core study and the core logging measurements; 

4. The method according to claim 1, further comprising classifying the fracture barriers as one of: a thick lithologic barrier that arrests fracture height growth; a pinch-out point that isolates fracture segments; a plane that generates fracture step-overs, branching or loss of hydraulic energy; or thin rock layering that reduces fracture growth.



selecting a compartmentation height that corresponds to a fracture growth predicted by simulation as if the fracture barriers did not exist, a fracture growth evaluated in a field, or a 

determining an average hydrocarbon filled porosity over the compartmentation height as a function of depth within the wellbore;






 determining an average number of fracture barriers over the compartmentation height as a function of depth within the wellbore; and 





selecting a landing point at a depth having a maximized averaged hydrocarbon filled porosity and a minimum averaged number of fracture barriers.







mapping a plurality of fracture barriers in a formation;


 classifying the plurality of fracture barriers based on their effect on hydraulic fracture growth; 











determining an average hydrocarbon filled porosity over a fixed compartmentation height as a function of depth in the formation; 


determining an average number of fracture barriers over the fixed compartmentation height as a function of depth in the formation; and 



selecting a landing location having an averaged hydrocarbon filled porosity above a set lower limit and a minimum averaged number of fracture barriers.



2. The method according to claim 1, wherein the plurality of fracture barriers are mapped by integrating a geologic core study and core logging measurements conducted on a core sample.
5. The method according to claim 1, further comprising: integrating the averaged hydrocarbon filled porosity and the averaged number of fracture barriers.
4. The method of claim 1, further comprising integrating an open hole log with the average hydrocarbon filled porosity and average number of fracture barriers.
4. The method according to claim 1, further comprising classifying the fracture barriers as one of: a thick lithologic barrier that arrests fracture height growth; a pinch-out point that isolates fracture segments; a plane that generates fracture step-overs, branching or loss of hydraulic energy; or thin rock layering that reduces fracture growth.
6. The method according to claim 1, further comprising classifying the plurality of fracture barriers as one of: a thick lithologic barrier; a weak plane; a pinch-out point; or thin rock layering.
6. The method according to claim 1, further comprising assigning a confidence level to the fracture barriers.
7. The method according to claim 1, further comprising assigning a confidence level to each of the plurality of fracture barriers.
17. A method for selecting a landing point comprising: 

conducting a geologic core study and obtaining core logging measurements from a core sample taken from a formation;


 mapping and characterizing a plurality of interfaces in the formation based on an integration of the geologic core study and the core logging measurements; 


integrating the mapping and characterization of the plurality of interfaces with an open hole log to determine a cumulative value of hydrocarbon filled porosity as a function of depth within the formation, wherein the cumulative value of hydrocarbon filled porosity is re-set to zero at each of a subset of the plurality of interfaces; 

selecting a plurality of potential landing points at depths within the formation having a production potential above a minimum threshold; 



determining a fracture surface area at each of the plurality of potential landing point locations using hydraulic fracturing modeling, or a distance between the potential landing point locations and the plurality of interfaces; and 



selecting a landing point that maximizes the fracture surface area from the plurality of potential landing points.





mapping and characterizing a plurality of interfaces in a formation; 



determining a cumulative value of hydrocarbon filled porosity as a function of depth within the formation; 



selecting a plurality of potential landing points at locations within the formation having a production potential above a minimum threshold; 

determining a fracture surface area at each of the plurality of potential landing point locations by estimating a growth of hydraulic fractures across the plurality of interfaces; and 

selecting a landing point that maximizes the fracture surface area from the plurality of potential landing points.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 14-20 are rejection under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method for selecting a landing point comprising, and therefore is a method, which is a statutory category of invention.

At step 2A, prong one, the claim recites mapping a plurality of fracture barriers in a formation; classifying the plurality of fracture barriers based on their effect on hydraulic fracture growth; determining an average hydrocarbon filled porosity over a fixed compartmentation height as a function of depth in the formation; determining an average number of fracture barriers over the fixed compartmentation height as a function of depth in the formation; and selecting a landing location having an averaged hydrocarbon filled porosity above a set lower limit and a minimum averaged number of fracture barriers..



If a claim limitations, under its broadest reasonable interpretation, directed to claiming a mathematical concepts, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The limitations of “classifying the plurality of fracture barriers based on their effect on hydraulic fracture growth, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “mapping” in the context of this claim encompasses an observation or evaluation.

The limitations of “classifying the plurality of fracture barriers based on their effect on hydraulic fracture growth”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or by a human using a pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person could mentally classifying the plurality of fracture barriers by observation to perform this limitation.

The limitations of “selecting a landing location having an averaged hydrocarbon filled porosity above a set lower limit and a minimum averaged number of fracture barriers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or by a human using a pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person could mentally select a land location by observing the numbers relating to the porosity above a set lower limit and a minimum average number of fracture barriers to perform this limitation.
If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At Step 2A, Prong 2, claim does not recite additional elements that integrate the judicial exception into a practical application. Hence, the claim is not eligible under 35 USC 101.

At Step 2B, claim does not recite any practical application. There is no limitation amounting to significantly more than the abstract idea. Hence, the claim is not eligible under 35 USC 101.
As per Claim 14:
Similar analysis as claim 1 applies to claim 14.

As per Claims 2 and 15:
It recites additional elements of “integrating a geologic core study and core logging measurements conducted on core sample”. The additional element covers performance of the limitation in the human mind or by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 3 and 16:
It recites additional elements of “an open hole log is integrated with the geologic core study and the core logging measurements”. The additional element covers performance of the limitation by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 4, 16 and 17:
It recites additional elements of “integrating an open hole log with the average hydrocarbon filled porosity and average number of fracture barriers”. The additional element covers performance of the limitation by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 5 and 18:
It recites additional elements of “integrating the mapping of the plurality of fracture barriers with the open hole log, the average hydrocarbon filled porosity, and the average number of fracture barriers”. The additional element covers performance of the limitation by a 
As per Claim 6:
It recites additional elements of “classifying the plurality of fracture barriers as one of: a thick lithologic barrier, a weak plane; a pinch-out point; or thin rock layering”. The additional element covers performance of the limitation by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 7 and 20:
It recites additional elements of “assigning a confidence level to ach of the plurality of fracture barriers”. The additional element covers performance of the limitation by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.
As per Claim 19:
It recites additional elements of “the plurality of interfaces are characterized on their impact on the growth of hydraulic fractures”. The additional element covers performance of the limitation by a human using a pen and paper. Therefore, this limitation does not integrate the abstract idea into practical application and is not amount to significantly more than abstract idea. Therefore, the claim is not patent eligible.

Allowable Subject Matter
Claims 1-7, and 14-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-7, and 14-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “classifying the plurality of fracture barriers based on their effect on hydraulic fracture growth; determining an average hydrocarbon filled porosity over a fixed compartmentation height as a function of depth in the formation; determining an average number of fracture barriers over the fixed compartmentation height as a function of depth in the formation; and selecting a landing location having an averaged hydrocarbon filled porosity above a set lower limit and a minimum averaged number of fracture barriers” as recited in the independent claim 1, “selecting a plurality of potential landing points at locations within the formation having a production potential above a minimum threshold; determining a fracture surface area at each of the plurality of potential landing point locations by estimating a growth of hydraulic fractures across the plurality of interfaces; and selecting a landing point that maximizes the fracture surface area from the plurality of potential landing points” as recited in the independent claim 14.
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 8-13 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “classifying each of the plurality of thin interfaces based on their effect on 
The closest prior art of record Suarez-Rivera et al (US Publication No. 2009/0319243) discloses comprehensive laboratory testing and detailed petrologic analysis may be conducted to study the core geology par [0036], continuous measurements on the core of surface properties are conducted to evaluate core scale heterogeneity par [0036], these continuous measurements on the core may then be combined with the results of cluster analysis defined based on log measurements on the cored well to optimize sample selection, representation of the (log-scale) cluster unit identified in the core, and integration to geologic and petrologic analysis par [0037].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/09/2021